Citation Nr: 0634069	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial increased evaluation for a hiatal 
hernia in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1997 to 
June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for a hiatal hernia and a 
September 2003 rating decision assigned a 10 percent 
evaluation, effective March 13, 2003.  The veteran has 
appealed with respect to the propriety of the initially 
assigned disability evaluation.  He contends that his 
service-connected hiatal hernia is more severe than the 
currently assigned 10 percent evaluation.

According to the VCAA, VA must notify claimants seeking VA 
benefits what information or evidence is needed in order to 
substantiate a claim, and VA has a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter dated April 2003, the veteran was 
advised of VA's duties to notify and assist with regard to 
his claim for service connection for hiatal hernia.  The 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original grant 
of service connection.  VA's General Counsel issued an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  However, during the 
pendency of the appeal, the Court issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.
In the instant case, the veteran was not provided VCAA notice 
regarding the type of evidence necessary to establish an 
initial rating or effective date for the disability now on 
appeal.  Accordingly, the Board concludes that this case must 
be remanded for compliance with the required notice and duty 
to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

The Board also notes that the October 2006 informal hearing 
presentation indicates that the veteran's current reported 
symptoms are not reflected in the August 2003 VA examination.  
Thus, the Board believes that a new VA examination should be 
provided to the veteran on remand for the purpose of rating 
the veteran's service connected hiatal hernia.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
rating and an effective date for his claim 
now on appeal, as outlined by the Court in 
Dingess, supra.  

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and severity of 
the veteran's service-connected hiatal 
hernia.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail, and 
all tests and studies deemed necessary by 
the examiner should be performed.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature and severity of the veteran's 
hiatal hernia.  The examiner should 
specifically indicate whether the veteran 
has persistent recurrent epigastric 
distress, dysphagia, pyrosis, 
regurgitation, substernal, arm, or 
shoulder pain, hematemesis or melena with 
moderate anemia, vomiting, or material 
weight loss.

3. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


